         Case 6:20-cv-00881-ADA Document 63 Filed 05/24/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONOS, INC.,

               Plaintiff,

       vs.                                         Case No. 6:20-cv-00881-ADA

GOOGLE LLC,
                                                   JURY TRIAL DEMANDED
               Defendant.



        DEFENDANT GOOGLE LLC’S NOTICE ON VENUE DISCOVERY AND
                        BRIEFING DEADLINES

TO THE HONORABLE COURT:

       Defendant Google LLC (“Google”) submits this Notice reflecting the agreement between

the parties to adjust the Court’s default venue discovery and briefing deadlines in a way that does

not otherwise affect the other pre-Markman deadlines.

       Per the Court’s Standing Order Regarding Venue and Jurisdictional Discovery Limits for

Patent Cases, venue discovery must be completed no later than six months after the filing of the

initial motion. The plaintiff’s response is due two weeks following the completion of venue

discovery.

       Google filed its Motion to Transfer on January 8, 2021 [Dkt. 34]. Thus, under the default

deadline, venue discovery must be completed by no later than July 8, 2021. However, to better

afford the Court sufficient time to rule on the Motion to Transfer before the Markman hearing set

for July 15, 2021, the parties have agreed to adjust the venue discovery deadlines. In particular,

the parties have agreed to the following venue discovery and briefing schedule:
         Case 6:20-cv-00881-ADA Document 63 Filed 05/24/21 Page 2 of 2




       Close of venue discovery: June 7, 2021

       Sonos’s Response in Opposition to Motion to Transfer: June 15, 2021

       Google’s Reply in Support of Motion to Transfer: June 25, 2021

DATED: May 24, 2021

                                           By: /s/ Paige Arnette Amstutz
                                              Paige Arnette Amstutz
                                              Texas State Bar No. 00796136
                                              SCOTT, DOUGLASS & MCCONNICO, LLP
                                              303 Colorado Street, Suite 2400
                                              Austin, TX 78701
                                              Telephone: (512) 495-6300
                                              Facsimile: (512) 495-6399
                                              pamstutz@scottdoug.com

                                              Charles K. Verhoeven (admitted pro hac vice)
                                              charlesverhoeven@quinnemanuel.com
                                              Melissa Baily (admitted pro hac vice)
                                              melissabaily@quinnemanuel.com
                                              Jordan Jaffe (admitted pro hac vice)
                                              jordanjaffe@quinnemanuel.com
                                              Lindsay Cooper (admitted pro hac vice)
                                              lindsaycooper@quinnemanuel.com
                                              QUINN EMANUEL URQUHART & SULLIVAN LLP
                                              50 California Street, 22nd Floor
                                              San Francisco, CA 94111-4788
                                              Telephone:     (415) 875 6600
                                              Facsimile:     (415) 875 6700

                                              Counsel for Defendant Google LLC



                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on May 24, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.


                                                     /s/ Paige Arnette Amstutz
                                                     Paige Arnette Amstutz
